


110 HCON 142 : Expressing the sense of the Congress that

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 142
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 26, 2007
			 Received and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  there should be established a National Pet Week.
	
	
		Whereas this year marks the 26th anniversary of
			 National Pet Week, sponsored by the American Veterinary Medical
			 Association and the Auxiliary to the American Veterinary Medical
			 Association;
		Whereas animals and pets give companionship and pleasure
			 in daily living, share the homes of nearly 69,000,000 individuals or families
			 in the United States, and provide special benefits to elderly persons and
			 children;
		Whereas the people of the United States have a firm
			 commitment to promote responsible care of animals and pets and guard against
			 cruel and irresponsible treatment;
		Whereas teaching kindness and respect for all living
			 animals through education in schools and communities is essential to the basic
			 values of a humane and civilized society;
		Whereas the people of the United States are grateful to
			 the veterinary medical profession for providing preventive and emergency
			 medical care and assistance to animals, spaying and neutering animals to combat
			 overpopulation, and contributing to the education of animal owners; and
		Whereas the people of the United States are indebted to
			 animal protection organizations, State humane organizations, and local animal
			 care and control agencies for promoting respect for animals and pets, educating
			 children about humane attitudes, and caring for lost, unwanted, abused, and
			 abandoned animals: Now, therefore, be it
		
	
		That it is the sense of the
			 Congress—
			(1)that there should
			 be established an annual National Pet Week; and
			(2)the goals and
			 ideals expressed during National Pet Week should be guides for the people of
			 the United States to observe in the care of pets.
			
	
		
			Passed the House of
			 Representatives June 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
